DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 02/08/2021.  Claims 1-20 are pending and an action on the merits is as follows.	
Claim 3 was amended, previous 112 rejection is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed02/08/2021, with respect to claim 1 and 14have been fully considered and are persuasive. Specifically the applicant amended the claims, to include a time division component which was not taught by the prior art provided.  The rejections of claims 1-20 are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest near-eye display  wherein “wherein a light source device, configured to emit a plurality of single-colored light beams sequentially in a display period; a light guide device, on a light-emergent side of the light source device, and configured to receive and transmit the plurality of single-colored light beams from the light source device and to guide the plurality of single-colored light beams to emit outwards from a light-emergent side of the light guide device; the display period being equal to the frame period” in combination with other features of the present claimed invention.
Regarding claims 2-13, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 14, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 15; specifically, the prior art fails to teach or suggest  near-eye display method  “wherein emitting a plurality of single-colored light beams by a light source device sequentially in a display period, the plurality of single-colored light beams being incident angularly onto a light guide device located on a light-emergent side of the light source device; receiving and transmitting the plurality of single-colored light beams from the light source device by the light guide device to guide the plurality of single-colored light beams to emit outwards from a light-emergent side of the light guide device and then be incident on a display panel; the display period being equal to the frame period” in combination with other features of the present claimed invention.
Regarding claims 15-20, these claims are allowable for the reasons given for claim 18 and because of their dependency status on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/

TRACIE Y. GREEN

Art Unit 2879